Citation Nr: 1202875	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic hypertension claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for a chronic lumbosacral spine disorder to include degenerative joint disease.  

3.  Entitlement to service connection for a chronic right leg disorder to include sciatica.  

4.  Entitlement to service connection for chronic sleep apnea.  

5.  Entitlement to service connection for chronic gout.  

6.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial compensable disability evaluation for the Veteran's tinea versicolor, tinea cruris, and seborrheic dermatitis.  
8.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for the period prior to June 6, 2011.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Appeals Management Center (AMC) which granted service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of November 18, 2003.  In April, 2009, the Veteran submitted a notice of disagreement (NOD) with the initial evaluation assigned for his PTSD.  In March 2010, the RO issued a statement of the case (SOC) to the Veteran.  In April 2010, the Veteran submitted an Appeal to the Board (VA Form 9).  

In April 2010, the Nashville, Tennessee, Regional Office (RO) established service connection for tinea versicolor, tinea cruris, and seborrheic dermatitis; assigned a noncompensable evaluation for those disabilities; effectuated the award as of November 2, 2009; and denied service connection for hypertension claimed as the result of herbicide exposure, a low back disorder, a right leg disorder to include sciatica, sleep apnea, and gout.  In April 2010, the Veteran submitted a NOD with the initial evaluation assigned for his skin disabilities and the denial of service connection for hypertension, a low back disorder, a right leg disorder, sleep apnea, and gout.  

In June 2011, the RO, in pertinent part, established service connection for prostate cancer; assigned a 100 percent schedular evaluation for that disability; and effectuated the award as of June 6, 2011.  The RO informed the Veteran that "as you have been granted a 100 percent evaluation for your prostate cancer, the issue of individual unemployability is moot at this time."  

In August 2011, the RO issued a SOC to the Veteran which addressed the issues of the initial evaluation for his skin disabilities and service connection for hypertension claimed as the result of herbicide exposure, a low back disorder, a right leg disorder to include sciatica, sleep apnea, and gout.  In September 2011, the Veteran's appeal from the initial evaluation of his PTSD was certified to the Board.  

In September 2011, the Veteran submitted a substantive appeal from the initial evaluation assigned for his skin disabilities and the denial of service connection for hypertension, a low back disorder, a right leg disorder, sleep apnea, and gout.  In November 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  Testimony was taken solely on the issue of the evaluation of the Veteran's PTSD.  A hearing transcript was prepared and incorporated into the record.  

The Board has reframed the issue of service connection for a low back disorder as entitlement to service connection for a chronic lumbosacral spine disorder to include degenerative joint disease in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board observes that the Veteran has appealed from the initial evaluations assigned for his service-connected PTSD and skin disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's PTSD and an initial compensable evaluation for the Veteran's tinea versicolor, tinea cruris, and seborrheic dermatitis.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for chronic hypertension, a chronic back disorder, a chronic right leg disorder, chronic sleep disorder, and chronic gout is warranted.  He contends further that higher initial evaluations for his PTSD and skin disabilities are warranted as his PTSD and other service-connected disorders render him unemployable.  

At the November 2011 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that he had been receiving Social Security Administration (SSA) disability benefits since at least 2008.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

VA clinical documentation dated after August 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In July 2010, the Veteran submitted a claim of entitlement to a TDIU.  In June 2011, the RO determined that the Veteran's entitlement to a TDIU was moot in light of the contemporaneous award of a 100 percent schedular evaluation for his prostate cancer.  The 100 percent schedular evaluation was effectuated as of June 6, 2011.  The Veteran's entitlement to a TDIU for the period prior to June 6, 2011, has not been adjudicated.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

In his September 2011 substantive appeal from the initial evaluation assigned for his skin disabilities and the denial of service connection for hypertension, a low back disorder, a right leg disorder, sleep apnea, and gout, the Veteran requested a hearing before a Veterans Law Judge on those issues.  The substantive appeal had not yet been associated with the claims files at the time that the Veteran's appeal was certified to the Board.  Given this fact, the additional issues were not addressed at the November 2011 videoconference hearing before the undersigned Veterans Law Judge.  Therefore, the Veteran should be requested to clarify whether he desires an additional hearing which addresses the issues of the initial evaluation assigned for his skin disabilities and service connection for hypertension, a low back disorder, a right leg disorder, sleep apnea, and gout.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after August 2011.  

3.  Contact the Veteran and request that he clarify whether he desires an additional hearing before a Veterans Law Judge which addresses the issues of the initial evaluation assigned for his skin disabilities and service connection for hypertension, a low back disorder, a right leg disorder, sleep apnea, and gout.  If a hearing is desired, the Veteran should be scheduled for a video hearing.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

